DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-7-22 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Harbeck on 6-13-22.

The application has been amended as follows: 


Claim 13. A method comprising:
	Providing a main body, wherein a surface of the main body is subdivided into a plurality of regions;
	Arranging, on at least one region of the surface of the main body, at least one casting mold, wherein the at least one casting mold and the at least one region of the surface of the main body enclose at least one cavity;
	Applying a layer of plastics material to the at least one region, wherein the layer of the plastics material is filled into the at least one cavity and cured;
	Applying the layer of the plastics material in the at least one region to the surface of the main body, thereby forming a first mold element for a metal machining tool.

Claim 16. The method according to claim 13, wherein the plastics material has at least one material property, wherein the at least one material property is at least one of 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 13, the prior art does not teach the claimed method of producing mold element for metal machining too, arranging at least one casting mold on at least one region of a surface of main body, wherein the at least one casting mold and the at least one region of the surface enclose at least one cavity forming a first mold element for a layer made of plastic to be applied to the at least one region, wherein the at least one cavity is filled with and cured with plastic in combination with the other features instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742